Dismissed and Opinion Filed October 15, 2019




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-01089-CV

                             IN RE SANDRA CRENSHAW, Relator

                         Original Proceeding from Dallas County, Texas

                               MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III

        Relator Sandra Crenshaw has been declared a vexatious litigant and is prohibited from filing

pro se any new litigation in a court of this State without first obtaining permission from the local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102(a), 11.103(a). A petition for

writ of mandamus is a civil action for which the vexatious litigant statute applies. Cooper v. McNulty,

No. 05-15-00801-CV, 2016 WL 6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no pet.) (mem. op.)

(citing Retzlaff v. GoAmerica Commc’ns Corp., 356 S.W.3d 689, 700 (Tex. App.—El Paso 2011, no

pet.) (concluding under statutory definitions, “a person who seeks mandamus relief commences a civil

action in the appellate court”)); see also TEX. CIV. PRAC. & REM. CODE ANN. § 11.001(2) (defining

“litigation” as “a civil action commenced, maintained, or pending in any state or federal court.”); Id. §

11.103(a) (the clerk of a court “may not file a litigation, original proceeding, appeal, or other claim

presented, pro se, by a vexatious litigant subject to a prefiling order” unless the litigant first obtains

permission).
        Crenshaw filed this original proceeding without first obtaining the required permission. By

letter dated September 13, 2019, we directed Crenshaw to file a copy of an order from the local

administrative judge giving her permission to file this original proceeding by September 23, 2019. We

cautioned Crenshaw that failure to provide the written verification of permission to file may result in

dismissal of this original proceeding for want of jurisdiction without further notice.

        To date, relator has not provided this Court with a written order from the local administrative

judge giving her permission to file this original proceeding. Accordingly, we dismiss this original

proceeding for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f); TEX. CIV. PRAC. & REM.

CODE ANN. § 11.1035(b) (the court “shall dismiss the litigation unless the [vexatious litigant subject

to a prefiling order] . . . obtains an order from the appropriate local administrative judge described by

Section 11.102(a) permitting the filing of the litigation”); see also In re Johnson, No. 03-13-00531-

CV, 2013 WL 4822489, at *1 (Tex. App.—Austin Aug. 30, 2013, orig. proceeding) (mem. op.)

(dismissing petition for writ of mandamus when vexatious-litigant relator made no showing that he

had obtained order from local administrative judge permitting filing thereof).




                                                     /BILL PEDERSEN. III/
                                                     BILL PEDERSEN. III
                                                     JUSTICE



191089f.p05